DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119, 120 and 375 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 16/197,865; 15/963,229; 15/656,635; 14/432,776; PCT/NL/2012/050275; and 61/531,137 and Netherlands 2007351, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
New claim 17 does not appear to have written support in any prior filed application.  A search for the term ‘intravitreal injection’ in the prior filed applications 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claim 27 is objected to because of the following informalities:  The term “said” is misspelled on line 1 of claim 27.  Appropriate correction is required.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Matter:
The limitation 'intravitreal injection' in new claim 17 is not supported by the as-filed specification.  Applicant has asserted where the claim is supported, however, there does not appear to be a written description of the claim limitation 'intravitreal injection' in the application as filed.  See MPEP § 2163.06.  Applicant cancelled original claims 1-15 and added new claims 16-28.  Applicant cites the original claims 1-15 and pages 4, 5, 6, 8, 11, 12, 17, 18, and 16-27 for support of all of the new claims.  A review of the specification and the original claims does not provide written support for the term.  While 
"It is not sufficient for purposes of the written description requirement of Section 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose." Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966 (CAFC 1997). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 18-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,771,580.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace an antisense oligonucleotide having one or more sugar moieties mono or di-substituted at the 2’, 3’ and /or 5’ position, wherein the moieties are 2’-O-methoxyethyl modified ribose or halogenated derivatives.  The only .
A person of ordinary skill in the art looking for how to use the antisense oligonucleotide would review the specification of ‘580 to define how to use the claimed product.  Looking at the specification of ‘580 would define the use for treating LCA caused by the mutation CEP290 comprising administering to the eye of a subject in need thereof (see column 2 of ‘580).  A person of ordinary skill in the art looking for the definition of oligonucleotides embraced by the antisense oligonucleotide that is complementary to SEQ ID NO: 6 would arrive at SEQ ID NOs: 10-12 because these sequences are used in the working examples (column 16, table 1).  The dose in the amount ranging from 0.1 to 20 mg/kg is also taught as the amount use to treat LCA (see column 13 of ‘580).  

Claims 16 and 18-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,647,985, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace an antisense oligonucleotide having one or more sugar moieties mono or di-substituted at the 2’, 3’ and /or 5’ position, wherein the moieties are 2’-O-methoxyethyl modified ribose or halogenated derivatives.  The only differences between the instant claims and the claims of ‘985 is that the instant claims .
A person of ordinary skill in the art looking for how to use the antisense oligonucleotide would review the specification of ‘985 to define how to use the claimed product.  Looking at the specification of ‘985 would define the use for treating LCA caused by the mutation CEP290 comprising administering to the eye of a subject in need thereof (see column 2 of ‘985).  A person of ordinary skill in the art looking for the definition of oligonucleotides embraced by the antisense oligonucleotide that is complementary to SEQ ID NO: 6 would arrive at SEQ ID NOs: 10-12 because these sequences are used in the working examples (column 16, table 1).  The dose in the amount ranging from 0.1 to 20 mg/kg is also taught as the amount use to treat LCA (see column 13 of ‘985).  

Claims 16 and 18-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,167,470.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace method of treating LCA caused by mutation CEP290 (c.2991+1655A>G) in a subject in need thereof comprising administering an antisense oligonucleotide having one or more sugar moieties mono or di-substituted at the 2’, 3’ and /or 5’ position, wherein the moieties are 2’-O-methoxyethyl modified ribose or halogenated derivatives.  Both set of claims embrace using SEQ ID NOs: 10-12 in the method.  The only differences between the instant claims and the claims of ‘470 is . 
‘470 is the parent application for the instant claims and would have the as-filed specification because the application is a CON of ‘470.
A person of ordinary skill in the art looking for how to use the antisense oligonucleotide would review the specification of ‘470 to define how to administer the oligonucleotide for treating LCA would arrive at administering to the eye of a subject in need thereof (see column 2 of ‘470).  The dose in the amount ranging from 0.1 to 20 mg/kg is also taught as the amount use to treat LCA (see column 13 of ‘470).  

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,771,580 in view of Nash et al. (US 20090011040).
The claims of ‘580 do not claim intravitreal injection of the antisense oligonucleotide to treat LCA in a subject in need thereof.
However, at the time the invention was made, intravitreal injection has been successfully used in the prior art to deliver an oligonucleotide to a subject having LCA (pages 7, 15, and 19 of Nash).   
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the claims of ‘580 with the teaching of Nash et al., namely to use intravitreal injection.  One of ordinary skill in the art would have been motivated to use this route to successfully deliver the oligonucleotide to eye of the subject.  “The combination of familiar elements according to known methods is KSR v. Teleflex, 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,167,470 in view of Nash et al. (US 20090011040).
The claims of ‘470 do not claim intravitreal injection of the antisense oligonucleotide to treat LCA in a subject in need thereof.
However, at the time the invention was made, intravitreal injection has been successfully used in the prior art to deliver an oligonucleotide to a subject having LCA (pages 7, 15, and 19 of Nash).   
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the claims of ‘470 with the teaching of Nash et al., namely to use intravitreal injection.  One of ordinary skill in the art would have been motivated to use this route to successfully deliver the oligonucleotide to eye of the subject.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.




Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,647,985 in view of Nash et al. (US 20090011040).
The claims of ‘985 do not claim intravitreal injection of the antisense oligonucleotide to treat LCA in a subject in need thereof.
However, at the time the invention was made, intravitreal injection has been successfully used in the prior art to deliver an oligonucleotide to a subject having LCA (pages 7, 15, and 19 of Nash).   
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the claims of ‘985 with the teaching of Nash et al., namely to use intravitreal injection.  One of ordinary skill in the art would have been motivated to use this route to successfully deliver the oligonucleotide to eye of the subject.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635